Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments


35 USC§ 101
Applicant's arguments filed on 06/20/2022 have been fully considered but they are not persuasive. 
With regards to Claim 1, The Applicants argue (p.3):  Claim 1 now defines a method to determine the amplitude and phase of a stratified current of an overhead wire to calculate a temperature distribution of the overhead wire to improve a model of the overhead wire… To this end, accurately calculating the temperature of the steel core or the radial temperature difference of the steel wire aluminium stranded wire of the overhead wire will play an important role in improving the calculation accuracy of such a model. 
The Examiner already acknowledged the improvement of the model by the patentability conclusion with regards to prior art.  However, it does not ensure 101-eligibility by itself. The recent amended limitation related to calculating a temperature distribution while further improving the calculation accuracy of a thermal model is still an improvement in the abstract idea. 
Claims of improvements in abstract idea could still be patent ineligible, without significantly more. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” See Flook, 437 U.S. at 591‐92 (1978); and Myriad Genetics, 133 S. Ct. at 2116, quoting Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 1293 (2012). 
As stated in the CLS Bank Int'l v. Alice Corp. Pty. Ltd.--RADER opinion:
“The eligibility inquiry is not an inquiry into obviousness, novelty, enablement, or any other patent law concept. Each section plays a different role and no one section is more important than any other. Section 112 of Title 35 protects the [*1303] public by ensuring that patents fully disclose, enable, and particularly claim the invention. Sections 102 and 103 ensure that the public is free to use what was previously known and the obvious variants thereof. The Section 101 eligibility inquiry determines whether a claim is limited meaningfully to permissible subject matter, as distinct from the validity requirements of the other sections”.
Novelty is a question of patentability under 35 USC § 102 and § 103; novelty is not a factor in the patent subject matter eligibility under 35 USC § 101. Synopsys v Mentor Graphics recently held that a claim for a new abstract idea is still an abstract idea and that the search for a 101 inventive concept is thus distinct from demonstrating 102 novelty (SYNOPSYS, INC. v. 2 MENTOR GRAPHICS CORPORATION (CAFC Decided October 17, 2016): see page 24). 
According to the October 2019 Update on 2019 PEG: “it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. Further, in Synopsys: “a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty”.

With regards to Claim 1, The Applicants argue (p.4):  Accordingly, per 2106.04(d)(1), claim 1, which improves on current technology, is not directed to a judicial exception, and therefore should be allowed.
The examiner respectfully disagrees. The current technology is not improved. In fact, the specification confirms that a technical field of “the present invention relates to the technical field of calculating the temperature gradient distribution inside an overhead wire, and particularly to a method for determining the amplitude and phase of a stratified current of an overhead wire”, i.e. abstract idea improvement. 
The examiner also notes that specification is silent with regards to improvement to technology.





Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention [MPEP 2175- FP- 7.34.01].
Claim 1 discloses the limitation “to improve the model” which is indefinite. The patentable boundaries of this limitation is unclear. For the purpose of a compact prosecution, examiner in view of the specification (p.1), assumes that improving the calculation accuracy of the model is being discussed.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
“A method to determine the amplitude and phase of a stratified current of an overhead wire to calculate a temperature distribution of the overhead wire to improve a model of the overhead wire, characterized in that the method comprises: S1, determining the specification, the size and main technical parameters of the overhead wire, the step specifically being as follows: S101, determining the number of layers of the overhead wire and the number of conductors in each layer and the planned size thereof; and S102, determining the material of the conductors in each layer and the corresponding resistivity and magnetic permeability; S2, calculating mutual inductances between conductors within a single-phase wire and the self-inductance thereof, the step specifically being as follows: S201, calculating the mutual inductance between a conductor layer i and a conductor layer j within the single-phase wire; and S202, calculating the self-inductance of the conductor layer i within the single- phase wire; S3, calculating mutual inductance reactance between conductors within the single- phase wire in a three-phase system and the self-inductance reactance thereof, the step specifically being as follows: S301, calculating the total mutual inductance reactance between the conductor layer i and the conductor layer j within an A-phase wire in a three-phase system; and S302, calculating the self-inductance reactance of the conductor layer i within the A-phase wire in the three-phase system; and S4, calculating the distribution of currents in conductors in each layer within the single-phase wire.”
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
	Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).

Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1: determining the amplitude and phase of a stratified current of an overhead wire, characterized in that the method comprises: S1, determining the specification, the size and main technical parameters of a wire, the step specifically being as follows: S101, determining the number of layers of the overhead wire and the number of conductors in each layer and the planned size thereof; and S102, determining the material of the conductors in each layer and the corresponding resistivity and magnetic permeability.
The preamble- " to determine the amplitude and phase of a stratified current of an overhead wire… characterized in that the method comprises …." is not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment or field of use. Similarly, " determining the specification, the size and main technical parameters of a wire, the step specifically being as follows: S101, determining the number of layers of the overhead wire and the number of conductors in each layer and the planned size thereof; and S102, determining the material of the conductors in each layer and the corresponding resistivity and magnetic permeability" represents a mere data gathering steps necessary to execute the abstract idea.
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record including references in this rejection as well as 
in the submitted IDS (For example, from the prior art of record, Kondoh and Wang discloses number of layers of a cable, number of conductors in the layers, using conductor radius and material properties like permeability to calculate the current distribution; Li and Chen disclose calculating temperature in overhead wires).		
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, claim 2 - 8 provide additional features/steps which are either part of an expanded abstract idea of the independent claim (additionally comprising mathematical/mental/organizing human activity process
steps (Claims 4-8) or adding additional elements/steps (Claims 2 and 3) that are not meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record with regards to number of conductor layers, number of conductor in each layer, conductor radius, material of conductors, magnetic permeability to calculate self and mutual inductance. 
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to Claim 1.

Examiner Note with Regards to Prior Art of Record
The following references are considered to be the closest prior art to the claimed invention:
Junji Kondoh et al. (JP 3051884 B1), hereinafter ‘Kondoh’, discloses a method of realizing a laminated superconducting cable that comprises determining the critical current rating of a multilayer superconducting cable by calculating current densities of each layer.  
Yin-shun Wang (CN 101246767 B), hereinafter ‘Wang’, discloses a superconductive cable/generatrix main body design method that comprises determining the operating current on each layer of superconductive cable/generatrix main body magnetic field configuration distribution, determining the critical current on each layer of cable/generatrix, and operating current and critical current ratio on each layer.  
Yun-chuan Deng et al. (CN 106427670 A), hereinafter ‘Deng’, discloses direct power supply way electrified railway with return wire traction calculation method that comprises calculation of self and mutual inductances of different conductor loops. 
Jia-hui Zhu et al. (CN 103488905 A), hereinafter ‘Zhu’, discloses a spiral multi-layer superconducting cable alternating current loss calculating method that comprises calculating each conductive layer current in the superconducting cable, calculating each conductive layer in the superconducting cable magnetic field, calculating each conducting layer critical current degradation rate and then calculating the AC loss of the superconducting cable.
Hidaka Teru (JP 2015087124 A), hereinafter ‘Teru’, discloses current measurement method of the superconductive cable that is formed by winding a plurality of superconductive conductor layers, by utilizing plurality of Rogowski coils.
Li-guang Li (CN 105004949 A), hereinafter ‘Li’, discloses measuring temperature distribution to establish a thermal circuit model to accurately determine the maximum current-carrying capacity of overhead wire.
Chen Xi (CN 101697291 B ), hereinafter ‘Chen’ discloses calculating the maximum allowable short-circuit current in Optical Fiber Composite Overhead Ground Wire (OPGW).

Claims 1-8 are distinguished over prior art of record based on the reasons below.  
In regards to Claim 1, the claims differ from the closest prior art, Kondoh, Wang, Deng, Zhu, Teru, Li and Chen, either singularly or in combination, because they fail to anticipate or render obvious calculating mutual inductance reactance between conductors within the single- phase wire in a three-phase system and the self-inductance reactance thereof, calculating the total mutual inductance reactance between the conductor layer i and the conductor layer j within an A-phase wire in a three-phase system; calculating the self-inductance reactance of the conductor layer i within the A-phase wire in the three-phase system; calculating the distribution of currents in conductors in each layer within the single-phase wire, in combination with all other limitations in the claim as claimed and defined by applicant.  


Conclusion

THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863     

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863